Case 2:19-cv-20413-WJM-MF Document 28 Filed 04/06/21 Page 1 of 1 PageID: 404




    UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                      No. 20-3523

                       Davida Schuman v. Kean University, et al

                       (U.S. District Court No.: 2-19-cv-20413)


                                        ORDER

      In accordance with the agreement of the parties in the above-captioned case, the
matter is hereby dismissed pursuant to Fed. R. App. P. 42(b), with prejudice and
without cost to either party. A certified copy of this order is issued in lieu of a formal
mandate.



For the Court,

s/ Patricia S. Dodszuweit                      A True Copy:
Clerk

Dated: April 06, 2021                          Patricia S. Dodszuweit, Clerk
CLW/cc: Kevin Haverty, Esq.                    Certified Order Issued in Lieu of Mandate

        Rimma Razhba, Esq.
        Mr. William T. Walsh,
